Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 25th, 2020 has been entered.
Amendments
This action is in response to amendments filed August 25th, 2020.  As per applicant’s request, Claims 1, 21, 22, and 25 have been amended.  Claims 1, 2, 4-10, 12-16, 18, 20-22, and 24-26 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 10, 15, and  22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 9 each recite the limitation the query, when more than one a query have previously been recited, thus rendering it indefinite which previous query is referred to by the query.  For the purpose of examination, the claims will be interpreted as if they had read a query.
Claims 10 and 22 recite the limitation the at least one query, but only one query (not at least one query ) has previously been recited.  The limitation thus lacks antecedent basis in the claims.  For the purpose of examination, the claims will be interpreted as if they had read simply at least one query.
Claim 15 recites the limitation the at least one other user, but no other user has previously been recited in any of the claims upon which Claim 15 depends (note that Claim 15 does not depend on Claim 13).  The limitation thus lacks antecedent basis in the claims.  For the purpose of examination, Claim 15 will be interpreted as if it had depended upon Claim 13.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-10, 12-16, 18, 20-22, and 24-26 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea, without significantly more.
	Claim 1 recites a method, thus a process, one of the four statutory categories of patentable subject matter.  However, Claim 1 recites the limitations extracting one or more keywords from [a] received query; determining the intent of the user based on extracted keywords; determining a semantic similarity between the extracted intent and information; and determining whether the semantic similarity is greater than a threshold, all of which are actions capable of performance in the human mind.  Claim 1 therefore recites an abstract idea.    
The additional elements recited in Claim 1 do not integrate the abstract idea into a practical application.  The additional elements consist only of 1) generic computer components (a communications module of [an] electronic device, an external electronic device, a processor of the electronic device, a memory of the electronic device, a server) recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer, which cannot integrate an abstract idea into a practical application; 2) receiving a query and transmitting data and confirmation and displaying the data upon recite of the data and confirmation, which are extra-solution activities of data gathering and display necessary for any use of the recited judicial exception, which cannot integrate the abstract idea into a practical application; and 3) that the information being compared is derived from a knowledge graph organizing information and that the intent includes a topic of interest and that the user activity includes one of several types of activities, which, as recited, do no more than generally link the abstract idea to a particular technological environment.  The claim is thus directed to the abstract idea.
Finally, Claim 1, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of receiving data is mere data gathering, and thus by MPEP 2106.05(g), insignificant extra-solution activity and does not provide an inventive concept.  Similarly, transmitting data over a network and displaying the data have been found to be well-understood, routine, and conventional, by the courts (see MPEP 2106.05(d)(II)(i), transmitting data over a network & MPEP 2106.05(a)(II), citing TLI Communications for displaying), when recited at a high level of generality, as in Claim 1.  The execution of an abstract idea via generic computer processors is not significantly more than the abstract idea itself (see MPEP 2106.05(f)).  Reciting that the information be derived from a particular knowledge graph or intents and activities be of particular types only generally links the abstract idea to a particular technological environment or field of use, without providing meaningful limits or specific steps to provide an inventive concept in that field (see MPEP 2106.05(h)(vi)).  Taken alone or in combination, the additional elements of the claim do not provide an inventive concept (for example, the specification does not allege that using two separate electronic devices, rather than one, provides an improvement in the functioning of the computer, nor any technological improvement in another field).  Therefore, the claim does not contain any additional elements significantly more than the abstract idea and is subject-matter ineligible.
Claim 2 recites updating [a] knowledge graph, which is an action capable of being practically performed by a human with pencil and paper (connecting labeled nodes with lines/edges on a piece of paper) when recited as generally as in the claim, and thus remains part of a mental process/abstract idea.
Claim 4 only recites that the electronic device is included in a network, with no structural limitations limiting the network to anything other than generic computer components, and thus neither integrates the abstract idea into a practical application, nor represents an inventive concept or significantly more than the abstract idea.
Claim 5 recites additional steps of a mental process (extracting at least one item from an object, where the item can be a word/token from a typed search query; determining a query based on the at least one extracted item) with only a mere instructions to apply the mental process on generic computer components (displayed in an application screen), and thus does not integrate the abstract idea into a practical application nor provide an inventive concept.
Claims 6 and 7, dependent upon Claim 5, only say that the item could be a token¸ which denotes a word, and thus does not alter the analysis performed with respect to Claim 5.  Note that Claim 7 only narrows one of the alternative limitations of Claim 6.
Claim 8 recites additional extra-solution activity of transmitting data, which by MPEP 2106.05(d)(II)(i) does not integrate the abstract idea into a practical application nor represent significantly more than the abstract idea.
Claim 9 recites additional steps of a mental process (extracting at least one item from at least one search request, where the item can be a word/token from a typed search query; determining a query based on the at least one extracted item) with only a mere instructions to apply the mental process on generic computer components (displayed in an application screen), and additional extra-solution data gathering activity (receiving at least one search request) implemented on generic computer components; and thus does not integrate the abstract idea into a practical application nor provide an inventive concept.
Claim 10 recites only additional steps of a mental process (extracting an item from [a] query; extracting information; determining the semantic similarity).
Claim 12 recites only additional steps that can be performed by a human, with only pencil and paper (determining a similarity, and integrating the similarity to develop the network which is interpreted at least to include updating a knowledge graph, previously identified as a mental process).
Claim 13 recites an additional step which falls under the category of organizing human activity (recommending at least one other user to the user) which remains part of an abstract idea; and additional extra-solution data gathering step (receiving information associated with at least one other user), which neither integrates the abstract idea into a practical application nor provides significantly more than the abstract idea.
Claim 14 recites additional extra-solution activity steps of receiving and displaying information, integrate the abstract idea into a practical application nor provide significantly more than the abstract idea, (MPEP 2106.05(g) & MPEP 2106.05(a)(II)).
Claim 15 recites only additional steps that can be performed by a human, with only pencil and paper (determining a ranking, and sorting each of the users).
Claims 16 and 18 recite additional steps of transmitting data over a network, which can neither represent a practical application nor significantly more than the abstract idea itself (see MPEP 2106.05(d)(II)(i)).
Claim 20 recites only additional steps that can be performed by a human, with only pencil and paper (updating the knowledge graph, as previously discussed) and insignificant extra-solution activity of data gathering (periodically monitoring at least one activity) which neither integrates the abstract idea into a practical application nor provides significantly more than the abstract idea.
Claim 24 recites a step of transmitting data over a network, wherein the particular data is determined using a mental process.   Transmitting data from a mental process can neither represent a practical application nor significantly more than the abstract idea itself (see MPEP 2106.05(d)(II)(i)).
Claims 21, 22, and 26 recite an electronic device comprising generic computer components to perform the methods of Claims 1, 10, and 24, respectively.  As mere instructions to implement a mental process on generic computing devices cannot provide integrate the abstract idea into a practical application nor represent significantly more, Claims 21,  22, and 26 are rejected for reasons set forth in the rejection of Claims 1, 10, and 24, respectively.
Claim 25 recites only an additional mental step, part of the abstract idea, performed by generic computer components (wherein the external electronic device is determined to provide information about …) where determination is a mental process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 16, 18, 20-22, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalns, US PG Pub 2014/0337266.
Regarding Claim 1, Kalns teaches a method of retrieving information of an electronic device (Kalns, Abstract, “a virtual personal assistant (VPA)” see Fig. 11, elements 1100 and 1132) the method comprising: receiving, through a communication module of the electronic device, a query (Kalns, [0001], “to correctly interpret conversational user input” with [0041], “the natural language dialog inputs may include questions, requests, statements made by the user to begin an information-seeking dialog ” e.g. a query with [0041], “inputs captured and processed by the user interface 212”) related to intent determined based on user activity performed by a user, wherein the user activity includes at least one of … specifying a query (Kalns, [0042], “the VPA engine 214 includes a number of executable software modules such as a user intent interpreter 216” where the user activity is inputting the query, see [0041], “natural language dialog inputs”) of an external device on an application running on the external device (Fig. 11, “Virtual Personal Assistant 210A” & 210B) from a server (Kalns, [0104], “the computing device 1110 may be …  a server” & [0106], “the other computing devices 1132 may include or more server computers used to store portions of the sharable ontology”); extracting, by at least one processor of the electronic device, one or more keywords from the received query (Kalns, [0043], “the user intent interpreter 216 may … distill the natural language input into its significant words”); determining, by the at least one processor of the electronic device, the intent of the user based on extracted keywords … wherein the intent includes a topic of interest specified based on the user activity (Kalns, [0043], “The user intent interpreter 216 determines a meaning of the user’s NL input that it believes … most closely matches the user’s actual intent” & [0044], “the user might say something like ‘I’ll take it’ or ‘get me that one’ which really means the user’s goal is to buy a certain product where the product may have been identified by the user in a prior round of dialog” where “a certain product” is the topic based on the user activity), determining, by the at least one processor of the electronic device, a semantic similarity between the determined intent and information derived from a knowledge graph stored in the memory of the electronic device (Kalns, [0054], “the VPA 210 … may deduce that the user intends to buy the product, based on the association of that NL grammar … with the ‘buy product’ intent in the ontology 710 and proceed accordingly” where “ontology” denotes a knowledge graph including information, see relationship between elements 732 and 712, e.g. “price” or 734 and 714, [0047], “search product category”) organizing information stored in the memory of the electronic device into knowledge domains and topics (Kalns, Fig. 7, “Ontology 710” ), determining, by the at least one processor of the electronic device, whether the semantic similarity is greater than a threshold (Kalns, [0053], “the statistical parser uses a statistical model 242 that models different user statements and determines therefrom (statistically) the most likely appropriate user intent” where “most likely” is the greatest likelihood, thus greater than a threshold) and transmitting, though the communication module of the electronic device, information source data of the electronic device and confirmation to assist the external electronic device to the external electronic device if the semantic similarity is greater than the threshold (Kalns, [0001], “determine an appropriate response to the input, and present the response” see [0022, 0047] for examples of appropriate responses transmitted to the user) wherein the information source data is transmitted to the external electronic device via the server and displayed in the external electronic device if the external electronic device receives the confirmation from the electronic device (Kalns, [0001], “present the response” based on sending the response to the Fig. 11, “output device 1120” from the server).
Regarding Claim 2, Kalns teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Kalns further teaches updating the knowledge graph based on information corresponding to at least one operation performed on the electronic device (Kalns, [0020], “the ontology 112 may be created, updated, and maintained using a knowledge representation language” with the “Virtual Personal Assistant Development Platform” (Fig. 11, 110A and 110B” on the electronic device).
Regarding Claim 4, Kalns teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Kalns further teaches wherein the electronic device is included in a knowledge based assistive network (Kalns, Fig. 11 taken wholly shows a knowledge based assistive network), the knowledge based assistive network comprising at least one of … an expert electronic device (Kalns, Fig. 11, any device holding a knowledge graph/ontology is an expert electronic device).
Regarding Claim 5, Kalns teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Kalns further teaches extracting at least one item from an object displayed in an application screen (Kalns, [0040], “The illustrative multi-modal user interface 212 captures … mouse clicks, taps, swipes, pinches” e.g. on a [0040] “touch screen”/display) and determining a query of a user of the electronic device based on the at least one extracted item (Kalns, [0040], “While the VPA 210 is often mainly concerned with processing the NL dialogue inputs, any or all of the other forms of user input may be used by the VPA 210 to aid in its understanding of the NL dialogue inputs, to determine a suitable response”) wherein the query indicates at least one of a topic, a subject, a knowledge, or an interest of the user (Kalns, [0044], “the user might say something like ‘I’ll take it’ or ‘get me that one’ which really means the user’s goal is to buy a certain product where the product may have been identified by the user in a prior round of dialog” where “a certain product” is a topic based on the user activity).
Regarding Claim 6, Kalns the method of Claim 5 (and thus the rejection of Claim 5 is incorporated).  Kalns further teaches wherein the at least one item comprises at least one of a word vector or a token (Kalns, [0040], “inputs may include, for example, mouse clicks” where anything being clicked on is a token).
	Regarding Claim 7, Kalns the method of Claim 6 (and thus the rejection of Claim 6 is incorporated).  The limitations of Claim 7 only narrow a limitation expressed in the alternative for Claim 6, wherein the other limitation token was shown to be taught by Kalns.  Therefore, the same embodiment relied upon for the rejection of Claim 6 lies within the scope of Claim 7.
	Regarding Claim 8, Kalns teaches the method of Claim 5 (and thus the rejection of Claim 5 is incorporated).  Kalns further teaches transmitting the at least one item extracted from the object to the external electronic device (Kalns, [0040], “In any event, the captured user inputs are at least temporarily stored in memory of the computing system 200” thus clicks on objects have been transmitted to storage on the external electronic device).
	Regarding Claim 9, Kalns teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Kalns further teaches receiving at least one search request from a user of the electronic device using an application (Kalns, [0047], “the user intent … such as … “search product category”) extracting at least one item from the at least one search request and determining a query for the at least one search request based on the at least one extracted item, wherein the query indicates at least one of a topic (Kalns, , [0047], “the user intent … such as … ‘search product category’… which specifies an activity that the user desires to have performed by the VPA and an object” where “object” is the topic of the search query & “the reasoner 218 synthesizes the user intent [and] determines a likely appropriate task … the likely appropriate system task may involve building a search query based on the inputs and execute an information retrieval process”).
	Regarding Claim 10, Kalns teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Kalns further teaches extracting at least one item from the at least one query (Kalns, [0043], “The user intent interpreter 216 determines a meaning of the user’s NL input that it believes … most closely matches the user’s actual intent” & [0044], “the user might say something like ‘I’ll take it’ or ‘get me that one’ which really means the user’s goal is to buy a certain product where the product may have been identified by the user in a prior round of dialog” where “a certain product” is the extracted item), extracting information associated with a user of the electronic device from the knowledge graph (Kalns, Fig. 7, elements 712, 714, 722); and determining the semantic similarity between the at least one item extracted from the at least one query and the information extracted from the knowledge graph (Kalns, Fig. 7, see relationship between elements 732 e.g. item extracted from the at least one query and 712, e.g. “price”/information extracted from the knowledge graph or 734 and 714 or 736 and 722, [0047], “search query”).
Regarding Claim 16, Kalns teaches the method of Claim 4 (and thus the rejection of Claim 4 is incorporated).  Kalns further teaches establishing a real-time communication session over the knowledge-based assistive network (Kalns, [0048], “conversation or dialogue that occurs between the user and VPA” denotes a real-time communication session).
Regarding Claim 18, Kalns teaches the method of Claim 4 (and thus the rejection of Claim 4 is incorporated).  Kalns further teaches establishing a non-real-time communication session over the knowledge-based assistive network (Kalns, [0065], “The ontology populating agent 118 may be run subsequently on a timed schedule (e.g. weekly or monthly) or as needed to update the values in the domain knowledge base 322 or to update the local model 314” denotes a non-real-time communication session).
Regarding Claim 20, Kalns teaches the method of Claim 2 (and thus the rejection of Claim 2 is incorporated).  Kalns further teaches wherein the updating of the knowledge graph comprises: periodically monitoring at least one activity associated with a user of the electronic device; and updating the knowledge graph based on an output of the monitoring (Kalns, [0065], “The ontology populating agent 118 may be run subsequently on a timed schedule (e.g. weekly or monthly) or as needed to update the values in the domain knowledge base 322 or to update the local model 314 (e.g. in the event the format of the web page 320 or the arrangement of the data thereon changes)”).
Claims 21 and 22 recite an electronic device comprising a communication module, at least one processor, a display configured to output a screen, and at least one memory storing one or more programs configured to be executed by the at least one processor to perform the methods of Claims 1 and 10, respectively.  As Kalns teaches these computer components (Fig. 11 & [0040]), Claims 21 and 22 are rejected for reasons set forth in the rejection of Claims 1 and 10, respectively.
Regarding Claim 25, Kalns teaches the method of Claim 21 (and thus the rejection of Claim 21 is incorporated).  Kalns further teaches wherein the external electronic device is determined by the electronic device to provide information about an implicit intent of a user of the external electronic device in the vicinity of the external electronic device (Kalns, [0044], “the user might say something like ‘I’ll take it’ or ‘get me that one’ which really means the user’s goal is to buy a certain product where the product may have been identified by the user in a prior round of dialog” where the user is in the vicinity of the input microphone of the external device and “that one” is an implicit intent for a particular product).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kalns, US PG Pub 2014/0337266, in view of Quast, US PG Pub 2015/0169284
Regarding Claim 13, Kalns teaches the method of Claim 4 (and thus the rejection of Claim 4 is incorporated).  Kalns further teaches receiving, from the external electronic device, information associated with at least one other user (Kalns, [0030], “other types of publicly-available electronic data sources may be mined by the ontology populating agent … [including] social media sites (e.g. FACEBOOK, GOOGLE+, etc.)”). 
Kalns does not teach, but Quast does teach, a virtual personal assistant for dynamically recommending at least one of the at least one other user to the user of the electronic device with regard to the at least one item extracted from the object (Quast, [0196], “the information accessed … may indicate that another user, with similar interest to the user of the device on which the virtual assistant is executing, as joined the network of users (or other social network such as LinkedIn) … the virtual assistant may suggest to the user that the user establish a direct connection in the network of users (or other social network) with the other user” where “interests” are determined by what the user has previously selected/clicked on/item extracted from the object).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recommend friends/other users, as Quast does, in the invention of Kalns, since Kalns already uses information for social media sites.  The motivation to do so is to provide more suggestions of people the user may know based on their interests.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kalns, in view of Quast, and further in view of Levin, US PG Pub 2012/0095977.
Regarding Claim 14, the Kalns/Quast combination of Claim 13 teaches the method of Claim13 (and thus the rejection of Claim 13 is incorporated).  Kalns does not teach, but Levin teaches receiving information regarding whether the at least one other user is willing to assist the user of the electronic device (Levin, Fig. 16B, “What’s in your head?  List topics that you can answer questions about” i.e. an expert’s profile lists topics that they are willing to answer questions about, i.e. information regarding whether the at least one other user/expert is willing to assist the user to answer questions of a given topic); and dynamically displaying the received information regarding whether the at least one other user is willing to assist the user of the electronic device (Levin, Fig. 17, “Your profile information will be available to the public” who can see what topics the expert is willing to answer questions about).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a social expert recommendation network, such as that of Levin, as one of the social networks included in the information of the virtual assistant of Kalns/Quast.  The motivation to do so is to provide the functionality of a social network of experts to the users.
Regarding Claim 15, the Kalns/Quast combination of Claim 13 teaches the method of Claim [13] (and thus the rejection of Claim 13 is incorporated).  Kalns does not teach, but Levin teaches determining a ranking for each of the at least one other user, and sorting each of the at least one other user for display according to the ranking determined from each of the at least one other user (Levin, [0014], “a list or ranked matches may be generated based upon the analysis and the list of ranked matches may be transmitted to the user and/or asker of the question” where “matches” indicates matches with experts, see [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a social expert recommendation network, such as that of Levin, as one of the social networks included in the information of the virtual assistant of Kalns/Quast.  The motivation to do so is to provide the functionality of a social network of experts to the users.
Claims 24 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Kalns, in view of Levin, US PG Pub 2012/0095977.

Regarding Claim 24, Kalns teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Kalns does not teach, but Levin teaches controlling the communication module to receive, by the at least one processor of the electronic device, a reward from the external electronic device, wherein the reward is determined based on feedback of a user of the external electronic device about the information source data provided by the electronic device (Levin, [0209], “if a user responds to an expert’s answer with a comment like … ‘excellent answer’” where praise is a reward).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a social expert recommendation network, such as that of Levin, as one of the social networks providing the information of the virtual assistant of Kalns (Kalns, [0030], “other types of publicly-available electronic data sources may be mined by the ontology populating agent … [including] social media sites (e.g. FACEBOOK, GOOGLE+, etc.)”) and therefore to include communications between the users and the experts.  The motivation to do so is to provide the functionality of a social network of experts to the users.

Claims 26 recites an electronic device comprising a communication module, at least one processor, a display configured to output a screen, and at least one memory storing one or more programs configured to be executed by the at least one processor to perform the methods of Claims 1 and 10, respectively.  As Kalns teaches these computer components (Fig. 11 & [0040]), Claim 26 are rejected for reasons set forth in the rejection of Claim 24, respectively.

Response to Arguments
Applicant’s arguments submitted July 22nd, 2020 have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of the previous Office Action have been fully considered, but are unpersuasive.  Applicant specifically argues that extracting one or more keywords from a query and determining a semantic similarity are not an abstract idea.  However, both of these actions are steps performable by a human using his or her mind, and thus are indeed abstract ideas.  Applicant appears to be arguing that these steps are not routine, conventional, and well-understood; however, that analysis applies not to the abstract idea, but to the elements additional to the abstract idea, to analyze if the claim as a whole includes additional elements which represent an inventive concept, not merely extra-solution activity or implementation of the abstract idea on generic computer components.  
Applicant asserts that “determining a semantic similarity between the keywords extracted from the received query and information of a knowledge graph” where the knowledge graph is stored in memory and organizes information into knowledge domains and topics cannot practically be performed in the human mind, but provides no arguments.  Determining a similarity between keywords and some information (in a knowledge graph) certainly is performable in the human mind.  That the information is stored in the memory of a computer makes no difference; even if the storing were positively recited (which it is not), storing data is identified by the courts as well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)(iv)).
Applicant (pg. 11 of the response, first paragraph) appear to mix additional elements (for example, receiving a query) with limitations that have been identified as abstract ideas (for example, determining a semantic similarity) and then goes on to assert that the Office Action does not address the additional elements both individually and in combination, as required.   A review of the previous office action (pg. 4) shows that the additional elements were addressed both individually and in combination.  The present office action also does so.
Applicant asserts (pg. 12 of the response, first paragraph) that the limitations of the claim are significantly more than an abstract idea, but provides no arguments.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the claims in the previous Office Action are moot, given the new grounds of rejection under Kalns and Quast and Levin.

Conclusion
Claim 12 has bene searched, but has not been rejected with respect to prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                      
                                                                                                                                                                                                    /BRIAN M SMITH/Primary Examiner, Art Unit 2122